MEMORANDUM ***
Gurdeep Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“U”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Because the BIA affirmed the IJ’s decision without opinion, we review the IJ’s decision as the final agency determination. Falcon Carriche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003). We review adverse credibility findings for substantial evidence. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility determination because, among other things: (1) Singh testified that he was politically active but could not remember the dates of any elections he had worked on or the names of the candidates; (2) Singh testified inconsistently regarding whether he ever returned to his village after he was arrested in August 1994; and (3) in his asylum application, Singh stated that he was released after the militants who killed the police superintendent’s son were captured, but, at the hearing, he testified he never learned whether *274the murderers were found. See id. at 1043.
Singh’s challenges to the BIA’s use of the streamlining procedure in his asylum case are without merit. See Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004); Falcon Carriche, 350 F.3d at 854-55.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.